IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10067
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

BILLY RAY LANG, also
known as Sneaky,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-256-1-G
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Billy Ray Lang appeals his guilty-plea conviction for

conspiracy to distribute crack cocaine in violation of 21 U.S.C.

§§ 841(a), 841(b)(1)(A), and 846.   He argues that the decision in

Apprendi v. New Jersey, 530 U.S. 466 (2000), rendered 21 U.S.C.

§ 841(b)(1)(A) unconstitutional.    However, he concedes that this

court rejected an Apprendi-based challenge to the

constitutionality of 21 U.S.C. § 841 in United States v.

Slaughter, 238 F.3d 580, 581-82 (5th Cir. 2000), cert. denied,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10067
                                -2-

532 U.S. 1045 (2001).   He asserts that he is raising the issue to

preserve it for en banc or Supreme Court review.   He did not

raise the issue in the district court.

     In Slaughter, 238 F.3d at 582, we held that there is

"nothing in the Supreme Court decision in Apprendi which would

permit [this court] to conclude that 21 U.S.C. § 841(a) and (b)

... are unconstitutional on their face."   A panel of this court

cannot overrule a prior panel’s decision in the absence of an

intervening contrary or superseding decision by this court

sitting en banc or by the United States Supreme Court.   Burge v.

Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999).

Moreover, the Ninth Circuit has reversed its decision in United

States v. Buckland, 259 F.3d 1157, 1160-68 (9th Cir. 2001), rev’d

en banc, 277 F.3d 1173 (9th Cir. 2002), the only circuit-level

decision that supported Lang’s argument.

     AFFIRMED.